t c memo united_states tax_court michael buchsbaum petitioner v commissioner of internal revenue respondent docket no filed date michael buchsbaum pro_se ric d hulshuff and lorraine wu for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6654 dollar_figure dollar_figure -- big_number dollar_figure big_number big_number big_number the parties have settled all issues except whether petitioner incurred a 1oss in any year in issue from arcanum one partners arcanum a new york limited_partnership and if so the amount of the loss by stipulation of settled issues the parties agreed to the amount of petitioner’s deficiencies in tax for and and additions to tax for those years the parties also stipulated that any loss that petitioner may have incurred from arcanum will offset the stipulated deficiencies after concessions the issues for decision are whether petitioner is bound by the stipulation of settled issues we hold that he is whether we have jurisdiction to decide whether petitioner incurred a loss from arcanum we have jurisdiction if arcanum is a small_partnership under sec_6231 and thus excepted from the unified partnership procedures we hold that we lack jurisdiction because arcanum is not a small_partnership section references are to the internal_revenue_code in effect for the applicable years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner was incarcerated in florence colorado when he filed the petition in this case he resided in california before and after his incarceration petitioner devised a scheme to obtain funds fraudulently from certain individuals from to he falsely represented to these individuals that members of his family needed emergency medical_care and that he could not pay their medical_expenses he did not repay or ever intend to repay the funds he received from those individuals petitioner received dollar_figure in dollar_figure in and dollar_figure in as a result of this scheme petitioner did not file income_tax returns for or b arcanum arcanum was established as an investment_partnership on date petitioner was arcanum’s sole general_partner and one of its limited partners in the years in issue petitioner signed arcanum’s form_1065 u s partnership return of income for he checked a box on arcanum’s return q4e- indicating that it was not subject_to tefra partnership procedures secs arcanum attached to its return schedules k-1 partner’s share of income credits deductions etc one schedule_k-1 identified the partner as arthur stern jr account line c of that schedule_k-1 states that arthur stern jr account is a_trust another k-1 identified the partner as stuart d grodd ira account line c of that schedule_k-1 states that stuart d grodd ira account is an ira the other partners were individuals on date arcanum filed a petition with the bankruptcy court for the northern district of california under chapter of the u s bankruptcy code charles eh sims sims was the trustee for arcanum’s bankruptcy_estate arcanum did not file partnership returns for or on date the bankruptcy court granted arcanum’s motion to convert its chapter proceeding to a chapter proceeding sims signed and filed arcanum’s partnership return in date he indicated on the return that arcanum was not subject_to the tefra partnership procedures attached to arcanum’s partnership return were schedules k-1 one of which identified the partner as stuart d grodd ira account an ira respondent determined deficiencies in petitioner’s federal income taxes for and and additions to tax under sec_665l1 a and for those years respondent did not - - determine any deficiencies based on adjustments to partnership items petitioner filed a petition in which he contended among other things that he had incurred a loss from arcanum which would offset the deficiencies determined the parties filed a stipulation of settled issues about year before trial in it the parties stipulated that petitioner is liable for the following subject_to the provisions of paragraph below there are deficiencies in income_tax due from petitioner in the amounts of dollar_figure dollar_figure big_number and dollar_figure big_number for the taxable years and respectively it is further stipulated that respondent claims an increased deficiency in income_tax for the taxable_year in the amount of dollar_figure pursuant to the provisions of sec_6214 subject_to the provisions of paragraph below petitioner is liable for delinquency penalties under sec_6651 in the amounts of dollar_figure dollar_figure and dollar_figure for taxable years and respectively it is further stipulated that respondent claims an increased delinquency penalty for the taxable_year in the amount of dollar_figure pursuant to the provisions of sec_6214 subject_to the provisions of paragraph below petitioner is liable for estimated_tax penalties under sec_6654 in the amounts of dollar_figure dollar_figure and dollar_figure for taxable years and respectively it is further stipulated that respondent claims an increased estimated_tax penalty for the taxable_year in the amount of dollar_figure pursuant to the provisions of sec_6214 this stipulation resolves all issues in the case with the exception of the issues raised by petitioner in his petition to wit whether petitioner has incurred a loss from arcanum one partners a new york limited_partnership in any year at issue which -- - would be required to be offset against the deficiency amounts set forth above and if so the amount of any such loss for each year opinion a whether petitioner is bound by the stipulation of settled issues at trial petitioner moved that he not be bound by the stipulation of settled issues because the amounts to which he agreed were incorrect he contended that the settlement did not take into account payments that he claims he made to the fireman’s fund in in the amount of dollar_figure and in date in the amount of dollar_figure we denied petitioner’s motion at trial because respondent would have been prejudiced if we did not enforce the stipulation respondent relied on the settlement as shown by the fact that in the pretrial memo respondent listed no witnesses for trial in contrast respondent had listed witnesses in a prior pretrial memo filed before the parties signed the stipulation of settled issues general principles of contract law govern the compromise and settlement of federal tax cases 108_tc_320 affd 208_f3d_205 3rd cir we enforce a stipulation of settled issues ' petitioner testified that he paid dollar_figure to magistrate hamilton’s court not otherwise identified in the record however he did not indicate that the payment was for arcanum or why he paid this amount after its bankruptcy case had closed - unless wrongful misleading conduct or mutual mistake is shown 90_tc_315 or unless justice requires that we relieve a party of the stipulation rule e 893_f2d_69 4th cir affg tcmemo_1989_2 85_tc_359 petitioner did not contend on brief that he should not be bound by the stipulation of settled issues thus we deem that issue to be waived 31_f3d_979 n 10th cir 82_tc_546 n affd 774_f2d_644 4th cir wolf v commissioner tcmemo_1992_432 affd 13_f3d_189 6th cir even if petitioner still sought relief from the stipulation of settled issues he would not prevail because he has not shown that manifest injustice will result if we enforce the stipulation of settled issues or that the settlement was the result of mutual mistake we conclude that petitioner is bound by the stipulation of settled issues b whether we have jurisdiction to decide whether petitioner incurred losses from arcanum tefra partnership procedures respondent contends that we lack jurisdiction to decide whether petitioner incurred losses from arcanum because respondent contends arcanum is subject_to the unified - - partnership procedures secs see tax equity fiscal responsibility act of tehfra publaw_97_248 96_stat_648 under the tefra partnership procedures the tax treatment of items of income loss deductions and credits is determined in partnership-level proceedings rather than in separate proceedings involving each partner sec_6221 h conf rept pincite 1982_2_cb_600 petitioner’s claimed loss from arcanum is a partnership_item sec_6231 95_tc_243 87_tc_783 and must be decided in a partnership proceeding 98_tc_265 95_tc_560 maxwell v commissioner supra pincite unless arcanum is exempt from tefra as a small_partnership under sec_6231 a b small_partnership exemption partnerships with or fewer partners each of whom is a natural_person or an estate and none of whom is a pass-thru_partner e g a partnership or trust are exempt from the tefra partnership procedures sec_6231 b a petitioner contends that arcanum is not subject_to the tefra procedures because it was a small_partnership for purposes of sec_6231 a b - respondent contends that arcanum was not a small_partnership for purposes of sec_6231 because arcanum’s partners arthur stern jr account and stuart d grodd ira account were trusts respondent points out that arcanum’s return included a schedule_k-1 for a_trust named arthur stern jr account and that arcanum’s and returns each included a schedule_k-1 for stuart d grodd ira account which was identified as a_trust on the schedules k-1 since petitioner contends that we have jurisdiction to decide whether arcanum had partnership losses he must prove by a preponderance_of_the_evidence that jurisdiction exists 874_f2d_1092 5th cir affd 498_us_89 35_tc_177 la naval stores inc v commissioner 18_bta_533 that is that each of arcanum’s partners was an individual or an estate petitioner points out that arcanum checked a box on its and returns indicating that it was not subject_to the tefra partnership procedures and contends that the returns establish that fact we disagree tax returns do not establish the truth of the facts stated in them 103_tc_428 71_tc_633 62_tc_834 however statements in a tax_return signed by the taxpayer are -- - admissions unless overcome by cogent evidence that they are wrong 412_f2d_800 3d cir affg per curiam tcmemo_1968_126 92_tc_312 62_tc_739 affd without published opinion 521_f2d_1399 3d cir arcanum’s and returns included schedules k-1 which identified two of its partners as trusts arthur stern jr account and stuart d grodd ira account petitioner signed arcanum’s return thus arcanum’s return is an admission by petitioner that two of arcanum’s partners were not individuals in schedules k-1 for both of those partners are attached to arcanum’s return we infer that not all of arcanum’s partners were individuals or estates in or petitioner has not shown that all of arcanum’s partners were natural persons or estates thus we conclude that arcanum was not a small_partnership under sec_6231 as a result we lack jurisdiction to decide whether petitioner incurred a loss from arcanum in the years in issue due to concessions of the parties and for reasons stated above decision will be entered under rule
